                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KIRSTEN FERRY, et al.,                                Case No. 3:18-cv-02526-WHO
                                                          Plaintiffs,
                                   8
                                                                                               ORDER DISMISSING CASE
                                                    v.
                                   9
                                                                                               Re: Dkt. No. 24
                                  10     UNITED STATES OF AMERICA, et al.,
                                                          Defendants.
                                  11

                                  12             On May 31, 2018, I denied plaintiffs’ applications to proceed in forma pauperis and
Northern District of California
 United States District Court




                                  13   ordered them to pay the filing fee and complete service of process in compliance with Federal

                                  14   Rule of Civil Procedure 4. Dkt. No. 15. Plaintiffs then filed two ex parte motions, first asking me

                                  15   to reconsider and later requesting additional time to serve defendants. Dkt. Nos. 17, 18. They

                                  16   paid the filing fee on July 9, 2018. Dkt. No. 19. On July 19, 2018, finding good cause, I extended

                                  17   plaintiffs’ deadline to serve the defendants to October 8, 2018 (90 days after they paid the filing

                                  18   fee). Dkt. No. 21. The clerk of the court issued summons to the defendants that same day. Dkt.

                                  19   No. 22.

                                  20             On October 12, 2018, plaintiffs filed a joint statement indicating their desire to dismiss this

                                  21   action. Accordingly, this case is DISMISSED WITHOUT PREJUDICE. The Clerk will close the

                                  22   file.

                                  23             IT IS SO ORDERED.

                                  24   Dated: October 23, 2018

                                  25

                                  26
                                                                                                       William H. Orrick
                                  27                                                                   United States District Judge
                                  28
